 



Exhibit 10.21,
NINTH AMENDMENT TO THE
DYNEGY MIDWEST GENERATION, INC. 401(k) SAVINGS PLAN
WHEREAS, Dynegy Inc., a Delaware corporation (“Dynegy”), maintains the Dynegy
Midwest Generation, Inc. 401 (k) Savings Plan (the “Plan”) for the benefit of
the eligible employees of certain participating companies; and
WHEREAS, Dynegy desires to amend the Plan to (i) add certain provisions of the
Pension Protection Act of 2006 relating to Roth 40l(k) contributions, nonspouse
beneficiary rollovers and Roth IRA rollovers; and (ii) add certain provisions
relating to class action settlement accounts.
NOW, THEREFORE, BE IT RESOLVED that the Plan shall be, and hereby is, amended as
follows, effective as provided below:
I.
Effective January 1, 2007 and effective January 1, 2008 with respect to the
addition of the Roth Account, Section 1.1(1) of the Plan is amended in its
entirety to provide as follows:

“(1) Account(s): A Participant’s After Tax Account, Before Tax Account, Employer
Contribution Account, Rollover Contribution Account, Catch Up Contribution
Account, TRASOP Transfer Account, Class Settlement Account I, Class Settlement
Account II, and/or Roth Account, including the amounts credited thereto.”
II.
Effective January 1, 2007, a new Section 1.1(7B) is added to the Plan to provide
as follows:
“(7B) Class Settlement Account I: A separate account established for each person
who is an Allocation Participant (as defined below) that is credited by the
Trustee with the respective restorative payment awarded to such Allocation
Participant pursuant to the Stipulation and Agreement of Settlement approved by
the United States District Court for the Southern District of Texas, Houston
Division, in the matter of In re Dynegy Inc. Securities Litigation. Civil Action
No. H-02-1571. For purposes of this Section 1.1(7B), the term “Allocation
Participant” shall mean each Participant and former Participant and each
beneficiary (or alternate payee) of a Participant or former Participant who is
within the Settlement Class as defined in the Stipulation and Agreement of
Settlement and who shall be deemed to be a Participant or beneficiary (or
alternate payee) under the Plan to the extent necessary or appropriate,
including, but not limited to, with respect to the unclaimed benefit provisions
under Article IX of the Plan. The amounts credited, to a Class Settlement
Account I shall be fully vested. If the Trustee receives settlement proceeds in
the form of Company Stock to be allocated to the Class Settlement Account I of
each Allocation Participant, such Company Stock shall be invested in the Company
Stock Fund until the Allocation Participant directs to change such investment
pursuant to Section 5.3(c).

 

 



--------------------------------------------------------------------------------



 



If the Trustee receives cash settlement proceeds that are to be allocation to
the Class Settlement Account I of each Allocation Participant, during the period
prior to such allocation, such settlement proceeds shall be invested in the
Vanguard Prime Money Market Fund. Notwithstanding the provisions of
Section 5.3(a) of the Plan, cash settlement proceeds in the Class Settlement
Account I of each Allocation Participant shall be invested in accordance with
paragraph (A) or (B) below, as applicable, until the Allocation Participant
directs to change such investment pursuant to Section 5.3(c):
(A) If an Allocation Participant is an Eligible Employee with an existing
Account balance in the Plan and is either currently contributing to the Plan or
previously contributed to the Plan, such Allocation Participant’s cash
settlement proceeds in the Class Settlement Account I shall be invested in
accordance with such Allocation Participant’s most recent investment direction
for contributions to the Plan; or
(B) If an Allocation Participant is not described in paragraph (A) above, the
cash settlement proceeds in the Class Settlement Account I of such Allocation
Participant shall be invested in the appropriate Investment Fund set forth below
as determined on the basis of the age of the Allocation Participant, unless such
Allocation Participant is the beneficiary (or alternate payee) of a Participant
or former participant, in which case the attained age of such Participant
whether or not deceased, shall be used instead of the age of the Allocation
Participant:

          Age of Participant or Former Fund Name   Participant
 
   
Vanguard Target Retirement Income Fund
  Ages 65 older
 
   
Vanguard Target Retirement 2005 Fund
  Ages 60 to 64
 
   
Vanguard Target Retirement 2015 Fund
  Ages 50 to 59
 
   
Vanguard Target Retirement 2025 Fund
  Ages 40 to 49
 
   
Vanguard Target Retirement 2035 Fund
  Ages 30 to 39
 
   
Vanguard Target Retirement 2045 Fund
  Up to Age 29

III.
Effective January 1, 2007, a new Section 1.1(7C) is added to Plan to provide as
follows:
“(7C) Class Settlement Account II: A separate account established for each
person who is an Allocation Participant (as defined below) that is credited by
the Trustee with the respective restorative payment awarded to such Allocation
Participant pursuant to the Settlement Agreement approved by the United States
District Court for the Southern District of Texas, Houston Division, in the
matter of In re Dynegy Inc. ERISA Litigation. Civil Action No. 4:06-cv-00160.
For purposes of this Section 1.1(7C), the term “Allocation Participant” shall
mean each Participant and former Participant and each beneficiary (or alternate
payee) of a Participant or former Participant who is within the Settlement Class
as defined in the Settlement Agreement and who shall be deemed to be a
Participant or beneficiary (or alternate payee) under the Plan to the extent
necessary or appropriate, including, but not limited to, with respect to the
unclaimed benefit provisions under Article IX of the Plan. The amounts credited
to a Class Settlement Account II shall be fully vested.

 

2



--------------------------------------------------------------------------------



 



If the Trustee receives settlement proceeds that are to be allocated to the
Class Settlement Account II of each Allocation Participant, during the period
prior to such allocation, such settlement proceeds shall be invested in the
Vanguard Prime Money Market Fund. Notwithstanding the provisions of
Section 5.3(a) of the Plan, the Class Settlement Account II of each Allocation
Participant shall be invested in accordance with paragraph (A) or (B) below, as
applicable, until the Allocation Participant directs to change such investment
pursuant to Section 5.3(c):
(A) If an Allocation Participant is an Eligible Employee with an existing
Account balance in the Plan and is either currently contributing to the Plan or
previously contributed to the Plan, such Allocation Participant’s
Class Settlement Account II shall be invested in accordance with such Allocation
Participant’s most recent investment direction for contributions to the Plan; or
(B) If an Allocation Participant is not described in paragraph (A) above, the
Class Settlement Account II of such Allocation Participant shall be invested in
the appropriate Investment Fund set forth below as determined on the basis of
the age of the Allocation Participant, unless such Allocation Participant is the
beneficiary (or alternate payee) of a Participant or former Participant in which
case the attained age of such Participant or former Participant, whether or not
deceased, shall be used instead of the age of the Allocation Participant:

      Fund Name   Age of Participant or Former Participant
 
   
Vanguard Target Retirement Income Fund
  Ages 65 or older
 
   
Vanguard Target Retirement 2005 Fund
  Ages 60 to 64
 
   
Vanguard Target Retirement 2015 Fund
  Ages 50 to 59
 
   
Vanguard Target Retirement 2025 Fund
  Ages 40 to 49
 
   
Vanguard Target Retirement 2035 Fund
  Ages 30 to 39
 
   
Vanguard Target Retirement 2045 Fund
  Up to Age 29

 

3



--------------------------------------------------------------------------------



 



IV.
Effective January 1, 2008, Section 1.1(18) of the Plan is amended by adding a
sentence at the end thereof to provide as follows:
“Notwithstanding the previous sentence, Distributee shall also include a
nonspouse beneficiary, but only with regard to the interest of such individual
under the Plan.”
V.
Effective January 1, 2008, Section 1.1(21) of the Plan is amended in its
entirety to provide as follows:
“(21) Eligible Retirement Plan: Any of (A) an individual retirement account
described in Section 408(a) of the Code, (B) an individual retirement annuity
described in Section 408(b) of the Code, (C) an annuity plan described in
Section 403(a) of the Code, (D) a qualified plan described in Section 401 (a) of
the Code, which under its provisions does, and under applicable law may, accept
a Distributee’s Eligible Rollover Distribution, (e) an annuity contract
described in Section 403(b) of the Code, (F) an eligible plan under Section
457(b) of the Code which is maintained by a state, political subdivision of a
state, or agency or instrumentality of a state or political subdivision of a
state and which agrees to separately account for the amounts transferred into
such plan from the Plan, and (g) a Roth IRA described in Section 408A(b) of the
Code. The definition of Eligible Retirement Plan shall also apply in the case of
a distribution to a surviving spouse or to a spouse or former spouse who is an
alternate payee under a qualified domestic relations order, as defined in
Section 414(p) of the Code.
Notwithstanding the foregoing, in the case of an Eligible Rollover Distribution
to a beneficiary who is a designated beneficiary as defined in
Section 401(a)(9)(E) of the Code and is not a surviving spouse, an Eligible
Retirement Plan is an individual retirement account or individual retirement
annuity that is treated as an inherited account under Section 
402(c)(l1) of the Code.”

 

4



--------------------------------------------------------------------------------



 



VI.
Effective January 1, 2008, Section 1.1 of the Plan is hereby amended by
inserting new subsections (43A) and (43B) and renumbering the current subsection
(43A) and subsequent subsections accordingly to provide as follows:
“(43A) Roth Account: An individual account for each Participant that is credited
with Roth Contributions, if any, made by the Employer on such Participant’s
behalf. Such Account shall also be adjusted to reflect changes in value as
provided in Section 4.3.
“(43B) Roth Contributions: Contributions made by a Participant pursuant to
Section 3.12.”
VII.
Effective January 1, 2008, Section 3.3 of the Plan is hereby amended by adding a
new subsection (e) to provide as follows:
“(e) Notwithstanding the preceding provisions of this Section 3.3, Roth
Contributions shall be eligible for Employer Matching Contributions in the same
manner and amount as Before Tax Contributions.”
VIII.
Effective January 1, 2008, Section 3.8 of the Plan is hereby amended by adding a
new subsection (f) to provide as follows:
“(f) Notwithstanding the preceding provisions of this Section 3.8, on and after
January 1, 2008, Roth Contributions shall be distributed under this Section 3.8
prior to Before-Tax Contributions, but in the same manner as would otherwise be
applicable to Before-Tax Contributions.”
IX.
Effective January 1, 2008, Section 3.9 of the Plan is hereby amended by adding a
new subsection (d) to provide as follows:
“(d) The Plan shall accept Roth 401 (k) contributions as Rollover
Contributions.”
X.
Effective January 1, 2008, Section 3.10 of the Plan is hereby amended by adding
a sentence at the end thereof to provide as follows:
“Any Catch-Up Contribution made as a Roth Contribution under Section 3.12 shall
be treated as a Roth Contribution for purposes of allocation, distribution and
investment.”

 

5



--------------------------------------------------------------------------------



 



XI.
Effective January 1, 2008, a new Section 3.12 is hereby added to the Plan to
provide as follows:
“3.12 Roth Contributions. Each Participant may elect to have some or all of his
or her Before Tax Contribution, as a whole percentage of Compensation, and some
or all of any Catch Up Contribution, contributed to the Plan as a Roth
Contribution. A Roth Contribution means any Before Tax Contribution that is
(1) designated irrevocably by the Participant at the time of execution of the
applicable payroll deduction authorization form supplied by the Employer as a
Roth Contribution: (2) treated by the Employer as included in the Participant’s
income at the time the Participant would have received the amount in cash if the
Participant had not made the election with respect to such Roth Contribution so
that the Roth Contribution shall be wages subject to applicable withholding
requirements; and (3) maintained by the Plan in a separate, designated Roth
Account. Roth Contributions shall be subject to the same dollar limits and
nondiscrimination testing requirements as Before Tax Contributions, and shall be
subject to the same Plan provisions as Before Tax Contributions for purposes of
investment and distribution.”
XII.
Effective January 1, 2008, Section 9.3 of the Plan is hereby amended by adding
new paragraphs at the end thereof to provide as follows:
“Notwithstanding the preceding paragraph of this Section 9.3, a direct rollover
from a Participant’s Roth Account shall only be made to another Roth elective
deferral account under an applicable retirement plan describe in
Section 402A(e)(l) of the Code or to a Roth individual retirement account
described in Section 408A of the Code, and only to the extent the rollover is
permitted under Section 402 A(c) of the Code.”
XIII.
Effective January 1, 2007, Section 10.1(b) of the Plan is hereby amended in its
entirety to provide as follows:
“(b) A Participant may withdraw from his Rollover Contribution Account, his
Class Settlement Account I and/or his Class Settlement Account II any or all
amounts held in such Accounts.”
XIV.
Effective January 1, 2007, the second sentence of Section 11.4(b) of the Plan is
hereby amended in its entirety to provide as follows:
“Any loan shall be considered to come, first, from the Participant’s After-Tax
Account, second, from the Employee After-Tax Rollover Subaccount of his Rollover
Contribution Account, third, from the Employee Rollover Subaccount of his
Rollover Contribution Account, fourth, from his Class Settlement Account I,
fifth, from his Class Settlement Account II, and sixth, from the remainder of
his Accounts on a pro rata basis.”

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has caused this Ninth Amendment to the Plan
to be executed on the date indicated below, to be effective as provided above.

                  DYNEGY INC.,
a Delaware corporation    
 
           
 
  By:
Title:   /s/ Julius Cox
 
Chairman, Dynegy Inc. Benefit Plans Committee    
 
  Date:   December 4, 2007    

 

7